DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Invention III, claims 6-14, in the reply filed on 4/26/2021 is acknowledged.  Since the reply did not distinctly and specifically point out supposed errors in the restriction requirement, the election is treated as an election without traverse.  Claims 1-5 are withdrawn.  Claims 6-14 are now pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103(a) as obvious over Terrenoire et al. (US 2011/0009540) in view of Bouvy et al. (US 2005/0075425) and Li et al. (US 2013/0035430).
Terrenoire et al. disclose a coating material comprising a polymer dispersion (PD), the polymer dispersion (PD) comprising: i) at least one polymer (P) obtained by free-radical emulsion polymerization of at least one ethylenically unsaturated monomer (M1) and at least one monomer (M2) different from (M1) and selected from the group consisting of esters of phosphonic acid with unalkoxylated or alkoxylated hydroxyalkyl (meth)acrylates and esters of phosphoric acid with unalkoxylated or alkoxylated 

    PNG
    media_image1.png
    23
    314
    media_image1.png
    Greyscale

wherein R1 is C8-C30 alkyl, and a pigment can be added (claim 17, [0283], Table B).  Example 9 discloses the 6.46 g of Maphos 24T and 5.85 g of Sipomer PAM 100 where the total is 1.9% by weight and Sipomer (methacrylate) is 0.48.
However, Terrenoire et al. is silent on the composition including a) R group in the surfactant is an alkenyl group and b) a wax emulsion.
Bouvy et al. disclose a phosphorous containing surfactant wherein the R group is a branched alkyl and/or alkenyl group, meaning the alkyl and alkenyl are interchangeable ([0013]).
Li et al. disclose an aqueous coating composition having a fraction of critical pigment volume concentration of from 35% to 110%, and comprises: (i) pigment composition, including 15 wt. %-100 wt. %, in percentage by weight based on the dry weight of the pigment composition, polymer-encapsulated pigment; and 0-85 wt. %, in percentage by weight based on the dry weight of the pigment composition, un-encapsulated pigment; and (ii) 0.01 wt. %-5 wt. %, in percentage by dry weight based on the wet weight of the aqueous coating composition, at least one paraffin wax emulsion, for improving stain repellency (claim 1, [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this alkenyl group containing surfactant and wax emulsion in the composition with the expected success.
Terrenoire et al. at claim 17, where it discloses the C8-C30.
The limitations of claim 4 can be found in Terrenoire et al. at [0148], where it discloses the Tg of less than 30°C.
The limitations of claim 5 can be found in Terrenoire et al. at [0283], where it discloses the phosphoethyl methacrylate.
The limitations of claim 6 can be found in Terrenoire et al. at [0094] and [0141], where it discloses the amount of M2 being 0.01% to 5% and amount of surfactant being 0.1% to 5%.
The limitations of claim 7 can be found in Terrenoire et al. at [0283], where it discloses the methyl methacrylate.
The limitations of claim 10 can be found in Terrenoire et al. at claims 1 and 14, Examples, [0331], where it discloses the method.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUI H CHIN/Primary Examiner, Art Unit 1762